May Qk, 2015
                      PD-0532_0535-15
                                       FILED IN
Tashima Everhart                COURT OF CRIMINAL APPEALS
Hobby Unit #1925896
742 FM 712                             UM 06 2015
Marlin, Texas 76661-4685
                                                             RECEIVED IN
                                     Abel Acosta, Clerk     COURT OF owmimsi appeals
                                                                  MAY 06 20K
Court Of Criminal Appeals
Attn: Mr. Abel Acosta, Clerk Of The Court                      ^h&l&r»nef£> PharL-
P. 0. Box 12308                                                -HJWrtCOSia.OWri'
Austin, Texas 78711


Re:   Everhart vs   State
      Fifth Court. Of. Appeals, Cases: 05-14-00061-CR, 05-14-00062-CR,
                                           05-14-00063-CR, 05-14-00064-CR

Dear Mr. Acosta,

Please be advised with this letter that I ask for an extension of the
May 6, 2015., deadline to have a petition filed for discretionary
review in the Court Of Criminal Appeals.
I would also like to ask the Court with this letter to appoint me
an attorney to represent me in these matters. I am incarcerated with
no form of an income and therefore indigent. I cannot afford the
proper counsel to perform the duties required to represent me in the
Courts.


It is my intention to further appeal the most recent,decisions from
the Courts pertaining to Trial Court Cause: F13-00363-S from the
282 Judicial District Court, Dallas County, Texas, and the Fifth
Court Of Appeals.

Please notify me at the above listed address if there are any additional
documents to sign or need to be provided to assign an attorney to
represent me in theses cases. I also ask that you notify me of the new
date to have the petition filed.

I forward my gratitude in advance for your prompt attention to this
letter!

Sincerely.,                 g



Tashima Everhart